Outside Parties To The Transaction Contact Information: Payment Date: 26-Nov-07 Prior Payment: 25-Oct-07 Analyst: Dan Petrov 714.259.6267 Next Payment: 26-Dec-07 Dan.Petrov@abnamro.com Record Date: 31-Oct-07 Administrator: Robert Waddell 312.904.6257 robert.waddell@abnamro.com Distribution Count: 10 LaSalle Website: www.etrustee.net Closing Date: 8-Feb-07 First Pay. Date: 26-Feb-07 Rated Final Payment Date: 25-Jan-28 Effective October 1, 2007, Bank of America Corporation, parent Determination Date: 15-Nov-07 corporation of Bank of America, N.A. ("Bank of America") and Banc of America Securities LLC ("BAS"), has acquired ABN AMRO North Delinq Method: OTS America Holding Company, parent company of LaSalle Bank Corporation and LaSalle Bank National Association ("LaSalle"), from ABN AMRO Bank N.V. (the "Acquisition"). First Franklin Mortgage Loan Trust Mortgage Loan Asset-Backed Certificates Series 2007-FFA Distribution Date: 26-Nov-07 ABN AMRO Acct : 724465.1 Depositor: Merrill Lynch Mortgage Investors, Inc. Underwriter: Merrill Lynch, Pierce, Fenner & Smith, Inc. Master Servicer: Home Loan Services Rating Agency: Moody's Investors Service, Inc./Standard & Poor's Rating Services 23-Nov-2007 03:39 (c) 2007 LaSalle Bank N.A. First Franklin Mortgage Loan Trust Mortgage Loan Asset-Backed Certificates Series 2007-FFA Content: Pages Statement to Certificate Holders 3 Statement to Certificate Holders (Factors) 4 Pool/Non-Pool Funds Cash Reconciliation 5 Cash Reconciliation Summary 6 Pool Detail and Performance Indicators 7 Bond Interest Reconciliation Part I 8 Bond Interest Reconciliation Part II 9 Bond Principal Reconciliation 10 Rating Information 11 15 Month Loan Status Summary Part I 12 15 Month Loan Status Summary Part II 13 15 Month Historical Payoff Summary 14 Prepayment Premium Loan Detail 15 Prepayment Summary 16 Mortgage Loan Characteristics Part I 17 Mortgage Loan Characteristics Part II 18-20 Geographic Concentration 21 Current Period Realized Loss Detail 22-30 Historical Realized Loss Summary 31 Realized Loss Summary 32 Servicemembers Civil Relief Act 33 Material Breaches Detail 34 Modified Loan Detail (Historical) 35 Collateral Asset Changes 36 Historical Collateral Level REO Report 37 Substitution Detail History 38 Substitution Detail History Summary 39 Table of Contents 23-Nov-2007 03:39 (c) 2007 LaSalle Bank N.A. A-1 32027AAA7 347,014,000.00 308,604,385.50 3,568,143.05 0.00 0.00 305,036,242.45 1,375,003.98 0.00 5.0125000000% M-1 32027AAB5 22,984,000.00 22,984,000.00 0.00 0.00 0.00 22,984,000.00 106,901.14 0.00 5.2325000000% M-2 32027AAC3 25,732,000.00 25,732,000.00 0.00 0.00 0.00 25,732,000.00 120,139.85 0.00 5.2525000000% M-3 32027AAD1 10,992,000.00 10,992,000.00 0.00 0.00 0.00 10,992,000.00 51,515.84 0.00 5.2725000000% M-4 32027AAE9 10,742,000.00 10,742,000.00 0.00 0.00 0.00 10,742,000.00 51,776.44 0.00 5.4225000000% M-5 32027AAF6 9,493,000.00 9,493,000.00 0.00 0.00 0.00 9,493,000.00 46,600.08 0.00 5.5225000000% M-6 32027AAG4 8,744,000.00 8,744,000.00 0.00 0.00 0.00 8,744,000.00 44,477.81 0.00 5.7225000000% B-1 32027AAH2 7,245,000.00 7,245,000.00 0.00 0.00 0.00 7,245,000.00 42,648.90 0.00 6.6225000000% B-2 32027AAJ8 6,745,000.00 6,745,000.00 0.00 0.00 0.00 6,745,000.00 44,202.23 0.00 7.3725000000% B-3 32027AAK5 7,994,000.00 7,994,000.00 0.00 0.00 0.00 7,994,000.00 52,387.35 0.00 7.3725000000% B-4 32027AAL3/U32019AA6 9,243,000.00 9,243,000.00 0.00 0.00 0.00 9,243,000.00 62,626.46 0.00 7.6225000000% B-5 32027AAM1/U32019AB4 19,236,000.00 15,369,001.12 0.00 11,527,654.33 0.00 3,841,346.79 107,548.85 0.00 7.8725000000% C 32027AAN9 499,661,412.30
